Robinson, J.,
delivered the opinion of the Court.
This suit was brought by the appellee to recover the value of a certain quantity of rye claimed by him and sold by the appellant under an execution against Jacob Myers.
The declaration contains two counts, one for trover, the other for trespass “ de bonis asportatis.”
After proof tending to show title in the rye, the appellee offered in evidence a certified copy of a judgment of the Court of Common Pleas of Franklin county, Pennsylvania, entitled, John Zimmerman vs. Jacob Myers, and upon which was the following entry:
“ Rec’d satisfaction in full of debt, interest and costs.
“ John Zimmerman.”
This record was offered for the purpose and with the promise on the part of the appellee to follow it up by other proofs tending to show that this judgment, thus entered satisfied in 1861, included the judgment and debt under which the rye was sold by the appellant in 1862. With that view it was clearly admissible under the second count. In an action of trespass a party may give in evidence for the purpose of increasing the damages, the circumstances which accompanied and gave character to the wrong. In such an action the motives from which the unlawful act springs are always to be *278considered by the jury. If property be taken under a bona fide claim of title, the value of the property, as a general rule, is the true measure of the damage, but if, on the contrary, the claim is but a mere pretence for the purpose of perpetrating a wrong, the jury may give exemplary damages. Schindell vs. Schindell, 12 Md., 122; Snively & Keys vs. Fahnestock, 18 Md., 395; Ridgely vs. Bond, 17 Md., 23.
The appellee then offered to prove by "William Adams, a member of the bar of Pennsylvania, the Statute law of that State, in regard to the jurisdiction of the justices of the peace. This evidence was inadmissible, for although the common or unwritten law of another State may be proved as a fact by witnesses acquainted with the law, yet the Statute law can only be proved by an authenticated copy of the law, or from a printed volume purporting to contain the laws of such State. Code of Public General Laws, Art. 37, sec. 47; Gardner vs. Lewis, 7.Gill, 377; 1 Greenleaf on Evi., 480-487, 488.
This error, however, furnishes no sufficient ground for the reversal of the judgment. In the absence of evidence impeaching the jurisdiction of the Court where the judgment was entered, the authenticated copy of the record imported, and in deference to the comity and respect due from one State to another, it was to be presumed that the Court had jurisdiction. In The Bank of the United States vs. The Merchants’ Bank of Baltimore, 7 Gill, 418, it was held that an authenticated copy of a judgment of a Court of Record of another State was in itself prima facie evidence of jurisdiction. In this case, in the absence of any evidence on the part of the appellant, impeaching the judgment, the parol proof in support of it was altogether unnecessary.
The third exception was taken to the ruling of the Court, on the motion of the appellant’s counsel to withdraw, from the consideration of the jury, the record copy of the judgment, because the appellee had failed to connect it by other proof, with the judgment under which the rye was sold. Assuming the Court erred in this respect, we think the record was made *279pertinent and admissible, by the evidence subsequently offered on the part of the appellant, of the record copy of the judgment, rendered in the Court of Common Pleas of Franklin county, Pennsylvania, on the 6th of December, 1860, and entitled Thomas P. Weller, for the use of Christian Weller vs. Jacob Myers and John Zimmerman. This judgment was rendered on a single bill of $200, executed by Jacob Myers and John Zimmerman, and payable to Thomas P. Weller, and it was under an execution issued in 1862, on this judgment, that the rye in controversy was sold. Now the judgment entitled John Zimmerman vs. Jacob Myers, and which, according to the testimony, was entered satisfied by Zimmerman in 1861, included a note of Myers to Thomas P. Weller for $200, and upon which Zimmerman was the surety. We think, therefore, there was evidence legally sufficient to go to the jury, tending to show that the debt and judgment, under which the rye was sold in 1862, had been discharged by the payment in 1861, of the judgment of Zimmerman vs. Myers.
(Decided 7th March, 1870.)
The letter from Myers to Zimmerman, of December 20th, 1860, was clearly inadmissible. It was but the declaration of a third party, not under oath and not made in- the presence of the appellee. Myers was a competent witness, and we know of no principle under which his declarations thus made, could be offered in evidence against the appellee. For these reasons the judgment below will be affirmed.

Judgment affirmed.